         Case 1:16-cv-08919-SDA Document 119 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         12/16/2020
 Gregory Hayles,

                                 Plaintiff,
                                                              1:16-cv-08919 (SDA)
                    -against-
                                                              ORDER OF DISMISSAL
 Aspen Properties Group, LLC et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a settlement conference before the Court, during which the parties reached a

settlement in principle, it is hereby ORDERED that the above-captioned action is discontinued

without costs to any party and without prejudice to restoring the action to this Court’s docket if

the application to restore the action is made within forty-five (45) days.

SO ORDERED.

DATED:         New York, New York
               December 16, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
